COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 LUIS CARLOS GONZALEZ,                            '
                                                                  No. 08-14-00175-CR
                              Appellant,          '
                                                                     Appeal from the
 v.                                               '
                                                               County Court at Law No. 1
 THE STATE OF TEXAS,                              '
                                                                of El Paso County, Texas
                                                  '
                             State.
                                                  '               (TC# 20120C10735)




                                             ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief

until January 16, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 16, 2015.

        If Appellant’s brief is not filed with this Court by January 16, 2015, this Court will find it

 necessary to send this case back to the trial court for a hearing as to why Appellant’s brief has not

 been filed.

       IT IS SO ORDERED this 9th day of December, 2014.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.